DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 April 2021 was filed after the mailing date of the patent application on 04 November 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 04 November 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 39 is objected to because of the following informalities:  Claim 39 is missing additional limitations after “comprises”.  It appears that Applicant intended to recite the limitation of Claim 2.  For the purpose of examination, Examiner will treat the claim as if Applicant intended to recite the final limitation of Claim 2.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding Claims 64-67, said claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2)the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-23, 25, 27-41, 44-54, and 56-73 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Bae et al. (US 20190373588 A1; hereinafter referred to as “Bae”).
Regarding Claim 38, Bae discloses an apparatus for wireless communication at a user equipment (UE), comprising: 
a processor (¶7-8 & ¶77 & Fig. 1, Bae discloses a processor 180), memory coupled with the processor (¶7-8 & ¶77 & Fig. 1, Bae discloses memory 170 coupled to the processor 180); and 
instructions stored in the memory and executable by the processor to cause the apparatus (¶509-510, Bae discloses software stored on the memory for execution by hardware) to: 
receive downlink control information for releasing semi-statically configured communications at the UE (¶301-304 & ¶308-309 & Table 5, Bae disclosing receiving, by a user equipment (UE) from a base station (BS), a downlink control information for releasing a Downlink (DL) Semi-persistent (SPS) and Uplink (UL) Grant Type 2.  Examiner correlates communication associated with DL SPS and UL Grant Type 2 as "semi-statistically configured communications"); 
identify respective values of a set of fields within the downlink control information (¶301-304 & ¶308-310 & Table 5, Bae disclosing identifying, by the UE, values of specific fields in the DCI by descrambling the DCI with a Configured Scheduled Radio Network Temporary Identifier (CS-RNTI)), wherein a value of a resource allocation field from the set of fields is based at least in part on a configured resource allocation type (¶308-310 & Table 5, Bae discloses that the resource block assignment field of the plurality of fields of the DCI is set to a value based upon a configured SPS UL grant Type 2); and 
validate that the downlink control information releases the semi- statically configured communications based at least in part on the respective values that include the value of the resource allocation field (¶308-310 & Table 5, Bae discloses validating the DCI by determining that the resource block assignment field has a value, namely all the bits of the resource block assignment field is set to 1s).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 38.
Regarding Claim 62, Claim 62 is rejected on the same basis as Claim 38.
Regarding Claim 68, Claim 68 is rejected on the same basis as Claim 38.
Regarding Claim 2, Bae discloses the method of claim 1.
Bae further discloses that [the method] further comprising: 
identifying the configured resource allocation type (¶301-304 & ¶308-309 & Table 5, Bae disclosing identifying Downlink (DL) Semi-persistent (SPS) and Uplink (UL) Grant Type 2.  Here, the configuration, prior to receipt of the release DCI, would have identified DL SPS and UL Grant Type 2), wherein validating that the downlink control information releases the semi-statically configured communications comprises: 
validating that the downlink control information releases the semi-statically configured communications based at least in part on the value of the resource allocation field comprising a first value if the configured resource allocation type is a first type of resource allocation (¶301-304 & ¶308-309 & Table 5, Bae disclosing releasing DL SPS communication after determining, by the UE, a value of the resource allocation field.  Examiner correlates communications scheduled by DL SPS as “a first type of resource allocation”) and validating that the downlink control information releases the semi-statically configured communications based at least in part on the value of the resource allocation field comprising a second value if the configured resource allocation type is a second type of resource allocation (¶301-304 & ¶308-309 & Table 5, Bae disclosing releasing UL Grant Type 2 communication after determining, by the UE, a value of the resource allocation field.  Examiner correlates communications scheduled by UL Grant Type 2).
Regarding Claim 39, Claim 39 is rejected on the same basis as Claim 2.
Regarding Claim 3, Bae discloses the method of claim 1.
Bae further discloses [the method] further comprising: 
identifying that the configured resource allocation type comprises a first type of resource allocation (¶301-304 & ¶308-309 & Table 5, Bae disclosing identifying Downlink (DL) Semi-persistent (SPS) and Uplink (UL) Grant Type 2.  Here, the configuration, prior to receipt of the release DCI, would have identified DL SPS and UL Grant Type 2), the value of the resource allocation field being based at least in part on the first type of resource allocation (¶301-304 & ¶308-309 & Table 5, Bae disclosing that the value of the resource allocation field based upon UL Grant Type 2 or DL SPS communication), wherein the value of the resource allocation field corresponds to an invalid allocation (¶308-310 & Table 5, Bae discloses that the bits of the resource block assignment field is set to all 1's.  Here, the resource block assignment field is not being used to identify a resource block thus the assignment of bits is invalid).
Regarding Claim 40, Claim 40 is rejected on the same basis as Claim 3.
Regarding Claim 4, Bae discloses the method of claim 3.
Bae further discloses the first type of resource allocation comprises a resource indicator value-based resource allocation (¶308-310 & Table 5, Bae discloses that the resource block assignment field is set to a value where the value is equal to 2 to the power of the number of bits of the resource block assignment field), and wherein the value of the resource allocation field comprises a plurality of Is (¶308-310 & Table 5, Bae discloses that the bits of the resource block assignment field is set to all 1's).
Regarding Claim 41, Claim 41 is rejected on the same basis as Claim 4.
Regarding Claim 6, Bae discloses the method of claim 3.
Bae further discloses the first type of resource allocation comprises a dynamic switch resource allocation type (¶308-310 & Table 5, Bae discloses that the resource block assignment field of the plurality of fields of the DCI is set to a value based upon a configured SPS UL grant Type 2.  Here, dynamic signaling, namely DCI signaling, is used to switch off the scheduled communication corresponding to DL SPS or UL CG Type 2), and wherein the value of the resource allocation field comprises a plurality of 0s or a plurality of Is (¶308-310 & Table 5, Bae discloses that the bits of the resource block assignment field is set to all 1's).
Regarding Claim 8, Bae discloses the method of claim 1.
Bae further discloses the downlink control information comprises non-fall back downlink control information (¶81 & Table 5, Bae discloses that the DCI may be a non-fallback DCI).
Regarding Claim 27, Claim 27 is rejected on the same basis as Claim 8.
Regarding Claim 9, Bae discloses the method of claim 8.
Bae further discloses a format of the downlink control information comprises format 0_1 (Table 5, Bae discloses that the plurality of possible DCI formats includes DCI Format 0_1), and wherein the semi-statically configured communications comprise an uplink Type 2 configured grant (¶301-305 & ¶308-310 & Table 5, Bae discloses SPS UL grant Type 2).
Regarding Claim 28, Claim 28 is rejected on the same basis as Claim 9.
Regarding Claim 10, Bae discloses the method of claim 8.
Bae further discloses a format of the downlink control information comprises format 1_1 (Table 5, Bae discloses that the plurality of possible DCI formats includes DCI Format 1_1), and wherein the semi-statically configured communications comprise downlink semi-persistent scheduling (¶301-310 & Table 5, Bae discloses downlink (DL) SPS grants).
Regarding Claim 29, Claim 29 is rejected on the same basis as Claim 10.
Regarding Claim 11, Bae discloses the method of claim 1.
Bae further discloses a cyclic redundancy check of the downlink control information is scrambled using a configured scheduling radio network temporary identifier (¶301 & ¶304, Bae disclosing that the DCI is scrambled by a CS-RNTI).
Regarding Claim 30, Claim 30 is rejected on the same basis as Claim 11.
Regarding Claim 44, Bae discloses an apparatus for wireless communication at a user equipment (UE), comprising: 
a processor (¶7-8 & ¶77 & Fig. 1, Bae discloses a processor 180), memory coupled with the processor (¶7-8 & ¶77 & Fig. 1, Bae discloses memory 170 coupled to the processor 180); and 
instructions stored in the memory and executable by the processor to cause the apparatus (¶509-510, Bae discloses software stored on the memory for execution by hardware) to: 
receive downlink control information for releasing semi-statically configured communications at the UE (¶301 & ¶304, Bae disclosing receiving, by a user equipment (UE) from a base station (BS), a downlink control information for releasing a downlink (DL) semi-persistent (SPS) and semi-persistent (SPS) uplink (UL) grant Type 2 communication); 
identify respective values of a set of fields within the downlink control information (¶301 & ¶304, Bae disclosing identifying, by the UE, values corresponding to specific fields in the DCI by descrambling the DCI with a Configured Scheduled Radio Network Temporary Identifier (CS-RNTI)), each of the respective values of the set of fields comprising a predetermined value (¶308-310 & Table 5, Bae discloses that each field of the plurality of fields of the DCI is set to a pre-defined value); and 
validate that the downlink control information releases the semi- statically configured communications based at least in part on the predetermined values of the set of fields (¶308-310 & Table 5, Bae discloses validating the DCI, based on the bit values of at least one field, to determine whether to release Uplink (UL) Configured Grant (CG) Type 2 or Downlink Semi-Persistent (SPS) communication).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 44.
Regarding Claim 63, Claim 63 is rejected on the same basis as Claim 44.
Regarding Claim 69, Claim 69 is rejected on the same basis as Claim 44.
Regarding Claim 13, Bae discloses the method of claim 12.
Bae further discloses the set of fields comprises one or more of a resource allocation field, a hybrid automatic repeat request (HARQ) process field, a redundancy version (RV) field, or a modulation and coding scheme (MCS) field (¶308-310 & Table 5, Bae discloses that the plurality of fields of the DCI comprises a resource block assignment field, a HARQ process number (HPN) field, a redundancy version (RV) field, and a modulation and coding scheme (MCS) field), wherein validating that the downlink control information releases the semi-statically configured communications is based at least in part on at least one of a value of the resource allocation field, a value of the RV field, a value of the HARQ process field, or a value of the MCS field (¶308-310 & Table 5, Bae discloses validating the DCI by determining that the resource block assignment field is set to all 1's, that the HPN field is set to all 0's,, that the RV field is set to '00', and the MCS field is set to all 1's).
Regarding Claim 45, Claim 45 is rejected on the same basis as Claim 13.
Regarding Claim 14, Bae discloses the method of claim 13.
Bae further discloses at least one of the value of the resource allocation field, the value of the RV field, the value of the HARQ process field, or the value of the MCS field corresponds to an invalid assignment (Examiner correlates that act of setting the resource block assignment field to all 1's, the HPN field to all 0's, the RV field  to '00', and the MCS field to all 1's as an invalid assignment because the values of each field are not used to identify MCS, RV, HPN, or Resource Block Assignments).
Regarding Claim 46, Claim 46 is rejected on the same basis as Claim 14.
Regarding Claim 15, Bae discloses the method of claim 13.
Bae further discloses a value of the resource allocation field comprises a plurality of is, a value of the HARQ process field comprises a 0, a value of 3 the RV field comprises 00, and a value of the MCS field comprises a plurality of 0s (¶308-310 & Table 5, Bae discloses validating the DCI by determining that the resource block assignment field is set to all 1's, that the HPN field is set to all 0's,, that the RV field is set to '00', and the MCS field is set to all 1's).
Regarding Claim 47, Claim 47 is rejected on the same basis as Claim 15.
Regarding Claim 48, Bae discloses an apparatus for wireless communication at a user equipment (UE), comprising: 
a processor (¶7-8 & ¶77 & Fig. 1, Bae discloses a processor 180), memory coupled with the processor (¶7-8 & ¶77 & Fig. 1, Bae discloses memory 170 coupled to the processor 180); and 
instructions stored in the memory and executable by the processor to cause the apparatus (¶509-510, Bae discloses software stored on the memory for execution by hardware) to: 
receive downlink control information for releasing semi-statically configured communications at the UE (¶301 & ¶304, Bae disclosing receiving, by a user equipment (UE) from a base station (BS), a downlink control information for releasing a semi-persistent (SPS) uplink (UL) grant Type 2); 
identify, within the downlink control information, a first set of fields and a second set of fields different from the first set of fields (¶301 & ¶304, Bae disclosing identifying, by the UE, specific fields in the DCI by descrambling the DCI with a Configured Scheduled Radio Network Temporary Identifier (CS-RNTI).   Examiner correlates the resource block assignment field, HARQ Process Number (HPN) field, the modulation and coding scheme (MCS) field, and Redundancy Version (RV) field as "the first set of fields.  ¶310, Bae further discloses additional fields, which Examiner correlates as the "second set of fields"); and 
validate that the downlink control information releases the semi- statically configured communications based at least in part on a value of one or more fields from the first set of fields or the second set of fields (¶308-310 & Table 5, Bae discloses validating the DCI by determining that the resource block assignment field has a value, namely all the bits of the resource block assignment field is set to 1s).
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 48.
Regarding Claim 64, Claim 64 is rejected on the same basis as Claim 48.
Regarding Claim 70, Claim 70 is rejected on the same basis as Claim 70.
Regarding Claim 17, Bae discloses the method of claim 16.
Bae further discloses the first set of fields comprises a resource allocation field. a hybrid automatic repeat request (HARQ) process field, a redundancy version (RV) field. and a modulation and coding scheme (MCS) field (¶301-304 & ¶308-310 & Table 5, Bae disclosing the DCI comprises the resource block assignment field, HARQ Process Number (HPN) field, the modulation and coding scheme (MCS) field, and Redundancy Version (RV) field), and wherein validating that the downlink control information releases the semi-statically configured communications is based at least in part on a value of one or more fields from the second set of fields (¶308-310 & Table 5, Bae discloses validating the DCI by determining that the resource block assignment field has a value, namely all the bits of the resource block assignment field is set to 1s), wherein the value of the one or more fields corresponds to an invalid allocation (Here, Bae clearly states that the fields are being used for another reason other than identifying HARQ Process Number (HPN) field or resource allocation field.  Examiner correlates the use of a field, other than an identification, as an “invalid allocation”).
Regarding Claim 49, Claim 49 is rejected on the same basis as Claim 17.
Regarding Claim 18, Bae discloses the method of claim 16.
Bae further discloses [the method] further comprising: 
identifying, from the first set of fields, a value of a first field that indicates a release of semi-statically configured uplink communications at the UE and a release of semi- statically configured downlink communications at the UE (¶308-310 & Table 5, Bae discloses validating the DCI by determining that the resource block assignment field has a value, namely all the bits of the resource block assignment field is set to 1s), the value of the first field corresponding to an invalid assignment (Here, Bae clearly states that the fields are being used for another reason other than identifying HARQ Process Number (HPN) field or resource allocation field.  Examiner correlates the use of a field, other than an identification, as an “invalid allocation”), wherein validating that the downlink control information releases the semi-statically configured communications is based at least in part on the invalid assignment (¶308-310 & Table 5, Bae discloses releasing either the DL SPS or UL CG Type 2 by determining that the resource block assignment field of the DCI has a value, namely all the bits of the resource block assignment field is set to 1s).
Regarding Claim 50, Claim 50 is rejected on the same basis as Claim 18.
Regarding Claim 19, Bae discloses the method of claim 16.
Bae further discloses identifying, from the first set of fields, a value of a first field that indicates a release of semi-statically configured uplink communications at the UE (¶301-304 & ¶308-309 & Table 5, Bae disclosing determining, by the UE, a first value for a resource allocation (RA) field in downlink control information (DCI)), the value of the first field corresponding to an invalid assignment (Here, the value assigned to the corresponding resource allocation field is not used to identify a resource allocation, therefore the assignment is an invalid assignment), wherein validating that the downlink control information releases the semi-statically configured communications is based at least in part on the invalid assignment (¶301-304 & ¶308-309 & Table 5, Bae disclosing releasing of either DL SPS or UL CG Type 2 communication in response to determining, by the UE, a first value for a resource allocation (RA) field) and identifying, from the second set of fields, a value of a second field that indicates a release of semi-statically configured downlink communications at the UE (¶301-304 & ¶308-309 & Table 5, Bae disclosing determining, by the UE, a second value of a HARQ Process Number (HPN) field, a third value of a Redundancy Version (RV) field, and a fourth value of a Modulation and Coding Scheme (MCS) field), the value of the second field corresponding to an invalid assignment (Here, the value assigned to the corresponding field is not used for identification, therefore the assignment is an invalid assignment), wherein validating that the downlink control information releases the semi-statically configured communications is based at least in part on the invalid assignment (¶301-304 & ¶308-309 & Table 5, Bae disclosing releasing of either DL SPS or UL CG Type 2 communication in response to determining, by the UE, a second value of a HARQ Process Number (HPN) field, a third value of a Redundancy Version (RV) field, and a fourth value of a Modulation and Coding Scheme (MCS) field).
Regarding Claim 36, Claim 36 is rejected on the same basis as Claim 19.
Regarding Claim 51, Claim 51 is rejected on the same basis as Claim 19.
Regarding Claim 20, Bae discloses the method of claim 16.
Bae further discloses that the semi-statically configured communications comprise at least one of downlink semi-persistent scheduling (¶308-310 & Table 5, Bae discloses scheduled downlink (DL) SPS communication) or an uplink Type 2 configured grant (¶308-310 & Table 5, Bae discloses scheduled UL grant Type 2).
Regarding Claim 52, Bae discloses an apparatus for wireless communication at a base station, comprising: 
a processor (¶99-105 & Fig. 2, Bae discloses a processor), memory coupled with the processor (¶99-105 & Fig. 2, Bae discloses memory coupled to the processor); and 
instructions stored in the memory and executable by the processor to cause the apparatus (¶99-105 & Fig. 2 & ¶509-510, Bae discloses software stored on the memory for execution by hardware) to: 
determine to release semi-statically configured communications at a user equipment (UE) (¶301 & ¶304, Bae disclosing determining, by a base station (BS), to release either downlink (DL) semi-persistent grants or uplink grant Type 2 by generating downlink control information (DCI) for transmission to a user equipment (UE)); 
identify a configuration of a resource allocation type (¶301 & ¶304, Bae disclosing determining, by a base station (BS), that either downlink (DL) semi-persistent grants or uplink grant Type 2 has been configured.  Here, the configuration must be identified in order to release the configured DL SPS or UL Configured Grant Type 2 communications); 
select, based at least in part on the determination, a value of a resource allocation field within the downlink control information (¶301-304 & ¶308-309 & Table 5, Bae disclosing determining, by the BS, a first value for a resource allocation (RA) field, a second value of a HARQ Process Number (HPN) field, a third value of a Redundancy Version (RV) field, and a fourth value of a Modulation and Coding Scheme (MCS) field where all fields are including in downlink control information (DCI)), the value being based at least in part on the configuration of the resource allocation type (¶308 & Table 5, Bae disclosing predetermined values of each field in the DCI); and 
transmit, to the UE, the downlink control information for releasing the semi-statically configured communications at the UE (¶301-304, Bae disclosing transmitting, by the BS to a user equipment (UE), the DCI for releasing either DL SPS grant or Configured Scheduling (CS) communication), the release of the semi- statically configured communications being indicated based at least in part on the value of the resource allocation field within the downlink control information (¶308-310 & Table 5, Bae discloses releasing either DL SPS grant or CS communications when the value of the resource block assignment field is all 1's).
Regarding Claim 21, Claim 21 is rejected on the same basis as Claim 52.
Regarding Claim 65, Claim 65 is rejected on the same basis as Claim 52.
Regarding Claim 71, Claim 71 is rejected on the same basis as Claim 52.
Regarding Claim 22, Bae discloses the method of claim 21.
Bae further discloses [the method] further comprising: 
identifying that the configuration of the resource allocation type comprises a first type of resource allocation (¶308-310 & Table 5, Bae discloses identifying a value the resource block assignment field of the plurality of fields of the DCI based upon a configured SPS UL grant Type 2), the value of the resource allocation field being based at least in part on the first type of resource allocation (¶308-310 & Table 5, Bae discloses that the resource block assignment field of the plurality of fields of the DCI is set to a value based upon a configured SPS UL grant Type 2), wherein the value of the resource allocation field corresponds to an invalid allocation (¶308-310 & Table 5, Bae discloses that the bits of the resource block assignment field is set to all 1's.  Here, setting a value for the resource block assignment field that does not identify a resource block assignment is an invalid assignment).
Regarding Claim 53, Claim 53 is rejected on the same basis as Claim 21.
Regarding Claim 23, Bae discloses the method of claim 22.
Bae further discloses the first type of resource allocation comprises a bitmap-based resource allocation (¶308-310 & Table 5, Bae discloses that the resource block assignment field is set to a value where the value is equal to 2 to the power of the number of bits of the resource block assignment field), and wherein the value of the resource 3 allocation field comprises a plurality of Is (¶308-310 & Table 5, Bae discloses that the bits of the resource block assignment field is set to all 1's).
Regarding Claim 54, Claim 54 is rejected on the same basis as Claim 23.
Regarding Claim 25, Bae discloses the method of claim 22.
Bae further discloses the first type of resource allocation comprises a dynamic switch resource allocation type (¶308-310 & Table 5, Bae discloses that the resource block assignment field of the plurality of fields of the DCI is set to a value based upon a configured SPS UL grant Type 2.  Here, dynamic signaling, namely DCI signaling, is used to switch off the scheduled communication corresponding to DL SPS or UL CG Type 2), and wherein the value of the resource allocation field comprises a plurality of 0s or a plurality of Is (¶308-310 & Table 5, Bae discloses that the bits of the resource block assignment field is set to all 1's).
Regarding Claim 56, Claim 56 is rejected on the same basis as Claim 25.
Regarding Claim 57, Bae discloses an apparatus for wireless communication at base station, comprising: 
a processor (¶99-105 & Fig. 2, Bae discloses a processor), memory coupled with the processor (¶99-105 & Fig. 2, Bae discloses memory coupled to the processor); and 
instructions stored in the memory and executable by the processor to cause the apparatus (¶99-105 & Fig. 2 & ¶509-510, Bae discloses software stored on the memory for execution by hardware) to: 
determine to release semi-statically configured communications at a user equipment (UE) (¶301 304 & ¶307-308 & Table 5, Bae disclosing determining, by a base station (BS), to release either downlink (DL) semi-persistent grants or uplink (UL) grant Type 2 by generating downlink control information (DCI) for transmission to a user equipment (UE));
select, based at least in part on the determination, respective values of a set of fields within the downlink control information (¶301-304 & ¶308-309 & Table 5, Bae disclosing determining, by the BS, a first value for a resource allocation (RA) field, a second value of a HARQ Process Number (HPN) field, a third value of a Redundancy Version (RV) field, and a fourth value of a Modulation and Coding Scheme (MCS) field where all fields are including in downlink control information (DCI)), each of the respective values of the set of fields comprising a predetermined value (¶308 & Table 5, Bae disclosing predetermined values of each field in the DCI); and
transmit, to the UE, the downlink control information for releasing the semi-statically configured communications at the UE, the release of the semi- statically configured communications being indicated based at least in part on the predetermined values of the set of fields (¶301-304 & ¶308-310 & Table 5, Bae disclosing transmitting, by the BS to a user equipment (UE), the DCI for releasing either DL SPS grant or Configured Scheduling (CS) communication by setting certain fields in the DCI with predetermined values).
Regarding Claim 31, Claim 31 is rejected on the same basis as Claim 57.
Regarding Claim 66, Claim 66 is rejected on the same basis as Claim 57.
Regarding Claim 72, Claim 72 is rejected on the same basis as Claim 57.
Regarding Claim 32, Bae discloses the method of claim 31.
Bae further discloses selecting the respective values of the set of fields comprises: 
selecting a value of a resource allocation field comprises a plurality of is, a value of a hybrid automatic repeat request (HARQ) process field comprises a 0, a value of a redundancy version (RV) field comprises 00, and a value of a modulation and coding scheme (MCS) field comprises a plurality of 0s (¶308-310 & Table 5, Bae discloses generating the DCI by selecting the value of the resource block assignment field to be all 1's, the value of the HPN field to be all 0's, the value of the RV field to be '00', and the value of the MCS field to be all 1's), wherein validating that the downlink control information releases the semi-statically configured communications based at least in part on at least one of the value of the resource allocation field, the value of the RV field, the value of the HARQ process field, or the value of the MCS field (¶308-310 & Table 5, Bae discloses validating, by the UE, the DCI by determining that the resource block assignment field is set to all 1's, that the HPN field is set to all 0's,, that the RV field is set to '00', and the MCS field is set to all 1's which causes the release of DL SPS and Configured Grant Type 2 communications).
Regarding Claim 58, Claim 58 is rejected on the same basis as Claim 32.
Regarding Claim 59, Bae discloses an apparatus for wireless communication at base station, comprising: 
a processor (¶99-105 & Fig. 2, Bae discloses a processor), memory coupled with the processor (¶99-105 & Fig. 2, Bae discloses memory coupled to the processor); and 
instructions stored in the memory and executable by the processor to cause the apparatus (¶99-105 & Fig. 2 & ¶509-510, Bae discloses software stored on the memory for execution by hardware) to: 
determine to release semi-statically configured communications at a user equipment (UE) (¶301 304 & ¶307-308 & Table 5, Bae disclosing determining, by a base station (BS), to release either downlink (DL) semi-persistent grants or uplink (UL) grant Type 2 by generating downlink control information (DCI) for transmission to a user equipment (UE)); 
select, based at least in part on the determination, a value of one or more fields within the downlink control information (¶301-304 & ¶308-309 & Table 5, Bae disclosing determining, by the BS, a first value for a resource allocation (RA) field, a second value of a HARQ Process Number (HPN) field, a third value of a Redundancy Version (RV) field, and a fourth value of a Modulation and Coding Scheme (MCS) field where all fields are including in downlink control information (DCI)), wherein the one or more fields are from at least one of a first set of fields or a second set of fields (¶308-311 & Table 5, Bae discloses that the DCI may have a first set of fields with predefined values and other fields that may or may not be needed by the DCI); and 
transmit, to the UE, the downlink control information for releasing the semi-statically configured communications at the UE, the release of the semi- statically configured communications being indicated based at least in part on the value of the one or more fields from the first set of fields or the second set of fields (¶301-304, Bae disclosing transmitting, by the BS to a user equipment (UE), the DCI for releasing either DL SPS grant or Configured Scheduling (CS) communication based at least on the value of the resource allocation field).
Regarding Claim 33, Claim 33 is rejected on the same basis as Claim 59.
Regarding Claim 67, Claim 67 is rejected on the same basis as Claim 59.
Regarding Claim 73, Claim 73 is rejected on the same basis as Claim 59.
Regarding Claim 34, Bae discloses the method of claim 33.
Bae further discloses the first set of fields comprises a resource allocation field, a hybrid automatic repeat request (HARQ) process field, a redundancy version (RV) field, and a modulation and coding scheme (MCS) field (¶308-310 & Table 5, Bae discloses that the plurality of fields of the DCI comprises a resource block assignment field, a HARQ process number (HPN) field, a redundancy version (RV) field, and a modulation and coding scheme (MCS) field), and wherein the downlink control information releasing the semi-statically configured communications is based at least in part on a value of one or more fields from the second set of fields (¶308-310 & Table 5, Bae discloses releasing DL SPS grant or UL Type 2 CG communications after determining that the resource block assignment field is set to all 1's, that the HPN field is set to all 0's,, that the RV field is set to '00', and the MCS field is set to all 1's).
Regarding Claim 60, Claim 60 is rejected on the same basis as Claim 34.
Regarding Claim 35, Bae discloses the method of claim 33.
Bae further discloses [the method] further comprising: 
selecting a value of a first field of the first set of fields that indicates a release of semi-statically configured uplink communications at the UE and a release of semi- statically configured downlink communications at the UE (¶308-310 & Table 5, Bae discloses selecting, by the BS, a value of the resource block assignment field to be all 1's), the value of the first field corresponding to an invalid assignment (¶308-310 & Table 5, Examiner correlates setting a field to either 1's or 0's as an invalid assignment because the assignment of these values is not being used to identify a particular resource block assignment), wherein the release of the semi-statically configured communications is validated based at least in part on the invalid assignment (¶308-310 & Table 5, Bae discloses releasing DL SPS grant or UL Type 2 CG communications after determining that the resource block assignment field is set to all 1's).
Regarding Claim 61, Claim 61 is rejected on the same basis as Claim 35.
Regarding Claim 37, Claim 37 is rejected on the same basis as Claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 24, 42, 43, and 55 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bae in view of Bae et al. (US 20210314126 A1; hereinafter referred to as “Bae2”).
Regarding Claim 5, Bae discloses the method of claim 3.
Bae further discloses the first type of resource allocation comprises a bitmap-based resource allocation (¶308-310 & Table 5, Bae discloses that the resource block assignment field is set to a value, in bits, to all 1’s).
However, Bae does not explicitly disclose the value of the resource allocation field comprises a plurality of 0s.
Bae2, a prior art reference in the same field of endeavor, teaches the value of the resource allocation field comprises a plurality of 0s (¶269, Bae2 teaches that the particular resource allocation value in the DCI is set, in bits, to all 0's).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Bae by requiring that the value of the resource allocation field comprises a plurality of 0s as taught by Bae2 because the operation of a user equipment is improved by reducing unnecessary repeated transmission and power consumption (Bae2, ¶31).
Regarding Claim 42, Claim 42 is rejected on the same basis as Claim 5.
Regarding Claim 24, Bae discloses the method of claim 22.
Bae further discloses the first type of resource allocation comprises a resource indicator value-based resource allocation (¶308-310 & Table 5, Bae discloses that the resource block assignment field is set to a value, in bits, to all 1’s.  The bit-based value, however, still has a numerical value by converting the bit-based value to a value in base 10).
However, Bae does not explicitly disclose the value of the resource allocation field comprises a plurality of 0s.
Bae2, a prior art reference in the same field of endeavor, teaches the value of the resource allocation field comprises a plurality of 0s (¶269, Bae2 teaches that the particular resource allocation value in the DCI is set, in bits, to all 0's).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Bae by requiring that the value of the resource allocation field comprises a plurality of 0s as taught by Bae2 because the operation of a user equipment is improved by reducing unnecessary repeated transmission and power consumption (Bae2, ¶31).
Regarding Claim 43, Bae discloses the apparatus of claim 40.
Bae further discloses the first type of resource allocation comprises a dynamic switch resource allocation type (¶308-310 & Table 5, Bae discloses that the resource block assignment field of the plurality of fields of the DCI is set to a value based upon a configured SPS UL grant Type 2.  Here, dynamic signaling, namely DCI signaling, is used to switch off the scheduled communication corresponding to DL SPS or UL CG Type 2).
However, Bae does not explicitly disclose the value of the resource allocation field comprises a plurality of 0s.
Bae2, a prior art reference in the same field of endeavor, teaches the value of the resource allocation field comprises a plurality of 0s (¶269, Bae2 teaches that the particular resource allocation value in the DCI is set, in bits, to all 0's).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Bae by requiring that the value of the resource allocation field comprises a plurality of 0s as taught by Bae2 because the operation of a user equipment is improved by reducing unnecessary repeated transmission and power consumption (Bae2, ¶31).
Regarding Claim 55, Claim 55 is rejected on the same basis as Claim 24.
Claims 7 and 26 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bae in view of LG Electronics (R1-1910831; See PTO-892, Pg. 8 of 9, Citation X).
Regarding Claim 7, Bae discloses the method of claim 1.
However, Bae does not explicitly disclose the downlink control information jointly releases a plurality of configurations for semi-statically configured communications, the method further comprising: identifying, within at least one field of the set of fields, a configuration index for the semi-statically configured communications at the UE, wherein validating that the downlink control information releases the semi-statically configured communications is based at least in part on the identified configuration index and the configured resource allocation type.
LGElectronics, a prior art reference in the same field of endeavor, teaches the downlink control information jointly releases a plurality of configurations for semi-statically configured communications (Pgs. 2-3: DCI Handling For Multiple Configured Grants, LGElectronics teaches that the HARQ Process Number (HPN) field of the DCI may be used to jointly release a plurality of configured grant configurations), the method further comprising: 
identifying, within at least one field of the set of fields, a configuration index for the semi-statically configured communications at the UE (Pgs. 2-3, LGElectronics teaches identifying, by the UE using the HPN field, to jointly release or activate a plurality of configured uplink grant configurations), wherein validating that the downlink control information releases the semi-statically configured communications is based at least in part on the identified configuration index and the configured resource allocation type (Pgs. 2-3, LGElectronics teaches the HPN field may have different codepoints where each codepoint identifies a configured a particular set of uplink grant configurations).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Bae by requiring that the downlink control information jointly releases a plurality of configurations for semi-statically configured communications, the method further comprising: identifying, within at least one field of the set of fields, a configuration index for the semi-statically configured communications at the UE, wherein validating that the downlink control information releases the semi-statically configured communications is based at least in part on the identified configuration index and the configured resource allocation type as taught by LGElectronics because grant-free transmission is enhanced by utilizing an unused field in the DCI to release a plurality of configurations (LGElectronics, Proposal 1).
Regarding Claim 26, Bae discloses the method of claim 21.
However, Bae does not explicitly disclose that the downlink control information jointly releases a plurality of configurations for semi-statically configured communications, the method further comprising: identifying a configuration index for the semi-statically configured communications at the UE; and including, within at least one field of the downlink control information, the configuration index for indicating the semi-statically configured communications at the UE to be released.
LGElectronics, a prior art reference in the same field of endeavor, teaches the downlink control information jointly releases a plurality of configurations for semi-statically configured communications (Pgs. 2-3: DCI Handling For Multiple Configured Grants, LGElectronics teaches that the HARQ Process Number (HPN) field of the DCI may be used to jointly release a plurality of configured grant configurations), the method further comprising: 
identifying a configuration index for the semi-statically configured communications at the UE (Pgs. 2-3, LGElectronics teaches identifying, by the UE using the HPN field, to jointly release or activate a plurality of configured uplink grant configurations where each codepoint, or permutation of bits, indicates a particular set of configurations); and including, within at least one field of the downlink control information, the configuration index for indicating the semi-statically configured communications at the UE to be released (Pgs. 2-3, LGElectronics teaches the HPN field may have different codepoints where each codepoint identifies a configured a particular set of uplink grant configurations to be released).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Bae by requiring that the downlink control information jointly releases a plurality of configurations for semi-statically configured communications, the method further comprising: identifying a configuration index for the semi-statically configured communications at the UE; and including, within at least one field of the downlink control information, the configuration index for indicating the semi-statically configured communications at the UE to be released as taught by LGElectronics because grant-free transmission is enhanced by utilizing an unused field in the DCI to release a plurality of configurations (LGElectronics, Proposal 1).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474